El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Al examinar esta apelación, en primer orden “recorda[mos] que todo acusado tiene derecho a un juicio justo, que no significa necesariamente un juicio perfecto” —Pueblo v. Díaz Ríos, 107 D.P.R. 140, 143 (1978). Segundo, que la Constitución y las Reglas de Procedimiento Criminal representan un conjunto orgánico y armónico de preceptos y sobreentendidos contentivos de derechos y deberes tanto de los acusados como del Estado. Tercero, “[l]os que redactaron las constituciones de Puerto Rico y de los Estados Unidos, ciertamente tuvieron en mente prohibir que nadie fuese obligado a incriminarse mediante su propio testimonio, pero no se propusieron prohibir que un delincuente confesase libre y voluntariamente su crimen haciendo así las paces con su conciencia y con la sociedad. Estas dos constituciones tienen como uno de sus objetivos proteger la libertad de la conciencia de los seres humanos, no encadenarlas al mal. Dichas constituciones no exigen que una persona que ha llegado a ser delincuente est[é] además obligada a ser mentiroso o perjuro toda su vida. Lo *520ético es decir la verdad aunque eso resulte amargo. La consti-tución no está reñida con la ética”. Pueblo v. Rodríguez Martínez, 100 D.P.R. 805, 812 (1972). Y cuarto, el “Juez no puede erigirse en un mundo aparte, encastillado e inasequible, ignorante y desconocedor del abanico de condicionamientos humanos, políticos, económicos, sociológicos, en suma, sobre los que ha de incidir su dictado corrector y desagraviante. Los problemas jurídicos y, específicamente, los judiciales, no pue-den encontrar su adecuada satisfacción separados ficticia-mente de ese entorno dinámico, ya que toda la razón de la cien-cia del Derecho estriba en la exigencia de adecuación y servicio a la vida”. F. Soto Nieto, Compromiso de Justicia, Madrid, Ed. Montecorvo, 1977, pág. 78.
Por ende, toda interpretación judicial debe siempre aspirar a “conjugar los derechos individuales que desmesurados podrían resultar conflictivos entre sí y los derechos de la comunidad en su vida, salud y bienestar . . .”. 4 Diario de Sesiones de la Convención Constituyente 2576 (1951).
A los fines de evaluar sus méritos, reproducimos cronológicamente el trasfondo fáctico y procesal (1) en que se desarrolla la acusación, proceso, convicción y sentencia contra Miguel López Rodríguez, ante el Tribunal Superior, Sala de *521Mayagüez, por un jurado, en su ausencia, por los delitos de asesinato en primer grado y violación.
I
Miguel López Rodríguez, de 30 años residía —junto a sus padres y otros familiares— en el Barrio Duey Bajo, Sector Suen. Nazario, Parcelas Carolina Núm. 6, San Germán, P.R. No sabía leer ni escribir, pero podía firmar su nombre. Estudió hasta primer o tercer grado. (2) No continuó pues según sus fa-miliares tenía dificultad para asimilar la enseñanza. Aun sin preparación académica formal, con el tiempo, en varias ocasio-nes viajó y se traslado por su cuenta al estado de New Jersey. Allí trabajó como obrero migrante. En fecha no determinada, antes de diciembre de 1983, fue arrollado por un automóvil. Se le afectó una pierna y no podía caminar bien. No pudo seguir trabajando y regresó a Puerto Rico. Durante esa época su hermana, Carmen María López, vivía en la Calle Las Vegas Núm. 77, Urb. Las Cumbres, carretera de Caguas hacia Río Piedras. Ella trabajaba en Lomas Verdes, Bayamón.
El 1ro de diciembre de 1983, López Rodríguez salió de su casa como a las 11:00 A.M. Pedro Rodríguez Martínez —ve-cino del lugar y quien lo conocía desde pequeño— fue a la tien-dita de Rafael Ramos López, situada en el aludido barrio, y allí lo encontró. Estaba desde las 12:30 P.M. López Rodríguez vestía unos pantalones largos azules, una camisa de mangas cortas color gris con rayas y unos zapatos tipo “tennis” verdes y blancos. Llegó luego doña Monserrate Sanabria Vélez, de 68 años, también por todos conocida. Rodríguez Martínez le pagó un trago a doña Monserrate. Todos partieron juntos. En el camino los tres se dieron un “palo” de una caneca de ron *522que López Rodríguez había comprado antes. Al llegar a su casa, como a las 5:30 P.M., Rodríguez Martínez los despidió. Doña Monserrate y López Rodríguez continuaron solos. Ella lo ayudaba a caminar pues éste no lo podía hacer bien debido al accidente.
Como a las 8:00 P.M. de ese día, López Rodríguez fue a la casa de una vecina, Wanda Avilés, y le pidió que escribiera algo importante que había sucedido. Ella se negó pues estaba enferma y en ese momento carecía de papel y lápiz. Por la forma en que le hablaba notó que López Rodríguez estaba un poco borracho.
López Rodríguez llegó a su hogar poco después de las 8:00 P.M. y comió algo en la cocina. Luego salió de su cuarto. La ropa que llevaba estaba sucia. Habló con su padre, Higinio Sepulveda López, y éste le dijo que se fuera a dormir, pero él le replicó que se iba lejos. Tenía la camisa gris con rayas en los hombros y la dejó en una butaca. Después se marchó en camiseta.
Así las cosas, al otro día, viernes 2 de diciembre, mientras Ramón Collazo, en unión a su hermano, se dirigía hacia la finca en donde trabajaba, descubrió en el suelo el cuerpo semi-desnudo de una señora, con las piernas extendidas y hemato-mas en la cara. La identificó como doña Monserrate Sana-bria. Inmediatamente notificó a la Policía. En compañía del sargento Martínez y el agente Oscar Ramos Caraballo regresó al lugar. La ropa de la víctima, pantalón y panties, estaban en-rollados en el tobillo del pie izquierdo cerca del zapato ama-rillo, único que tenía puesto. En la otra pierna faltaba el zapato, que luego apareció como a 65 pies del cadáver. El brassiere estaba subido sobre los senos descubiertos. Mostraba sangre cerca de la boca, tenía los ojos negros y reflejaba golpes en la cara y cuello. Había sido estrangulada y violada. (3) *523Después llegaron los agentes del Cuerpo de Investigación Criminal (C.I.C.), Santos González Rivera y Ramón Cardona Saltares. Éstos examinaron el área y se percataron de unas huellas de calzado cerca del cadáver, recuperaron varios bo-tones, la camisa y el zapato color amarillo que estaba como a varios pies del cadáver.
Ese mismo día los agentes Santos González y Cardona Sal-tares se personaron al hogar de López Rodríguez. Inquirieron por él. Su padre y dichos agentes fueron a buscarlo por el área. No lo encontraron. Los agentes le dijeron a don Higinio y a su esposa, Sra. Luz María Rodríguez —madre del ape-lante— que los acompañaran a la fiscalía en Mayagüez. Éstos fueron y estuvieron hasta el anochecer. Allí el fiscal Jaime L. Zambrana Grana les interrogó sobre el paradero de su hijo y les indicó que era sospechoso de haberle dado muerte a la se-ñora Monserrate. Se prestó declaración jurada.
Al día siguiente, sábado 3, el padre llamó al agente Santos González para indicarle dónde estaba su hijo. Conjuntamente lo fueron a buscar y lo encontraron en una finca. Le informa-ron que era el sospechoso de la muerte de Doña Monserrate; le hicieron las advertencias de ley y lo trajeron a su casa. Luego llegó el agente Cardona Saltares. Le permitieron ba-ñarse y comer algo. López Rodríguez no habló con los agentes durante ese tiempo.
Un familiar, a solicitud del agente Santos González, le entregó la ropa que López Rodríguez tenía puesta antes. Luego se marcharon. En la tarde, en el Cuartel de Cabo Rojo, ante la presencia de los referidos agentes, el fiscal Zambrana Grana, otra vez le indicó que era sospechoso del crimen y le *524hizo las advertencias legales. A base de varias preguntas sobre el nombre, edad, dirección, nombres de sus familiares, su dirección y dónde había trabajado, concluyó que López Rodrí-guez tenía capacidad suficiente para entender lo que ocurría. Con la asistencia de la taquígrafa Leda Almodovar Almodo-var le tomó una declaración jurada. El fiscal Zambrana Grana no le explicó amplia y detalladamente las advertencias ni le buscó sua sponte un abogado por no estimarlo necesario. López Rodríguez admitió y describió con lujo de detalles su crimen.
En esta misma fecha, López Rodríguez fue denunciado por asesinato en primer grado y violación. Al no poder prestar fianza fue ingresado inmediatamente en la Cárcel de Agua-dilla. El 6 de diciembre se le designó abogado y citó para una vista preliminar a celebrarse el 28 de diciembre. Se suspendió pues su abogado pidió y el tribunal accedió, —bajo la Regla 240 de Procedimiento Criminal— que se evaluara si estaba mentalmente procesable.
El 6 de febrero de 1984 se rindió el informe sobre la eva-luación siquiátrica realizada el 2 de febrero. Éste consignó que no había historial de tratamiento siquiátrico previo. Expuso que mentalmente el “imputado se encuentra abordable, coope-rador, y en contacto con la realidad. Su pensamiento se en-cuentra organizado y puede narrar hechos en forma clara, coherente y lógica. No hay alucinaciones ni se perciben deli-rios. Se encuentra orientado en persona, espacio y tiempo. Su memoria es adecuada, tanto para eventos remotos, como re-cientes. Su estado de ánimo es de moderada depresión”. Por último, concluyó que López Rodríguez “era procesable pues conocía la acusación; podía narrar los hechos que la motiva-ron; conocía las consecuencias de sus acciones, el proceso judicial; y podía ayudar en su defensa”.
Este informe no fue cuestionado. El planteamiento sobre su procesabilidad fue sometido. Luego de resolverse en la afir-mativa su procesabilidad, se señaló nuevamente la vista pre-liminar para el 16 de abril. Otra vez fue suspendida. El 11 de *525mayo, López Rodríguez por propio derecho juró, firmó y pre-sentó en el-tribunal un documento denominado “Desestimación Sobre la Regla 6J¡. b” —que está en manuscrito— y alegó que no había “sido sometido dentro de los 120 días siguientes a juicio”. Finalmente, el 15 de mayo, renunció por escrito a la vista preliminar.
El 5 de junio se radicaron las acusaciones en el Tribunal Superior. El 8 de junio se leyeron. En esa ocasión, conforme la minuta, el acusado López Rodríguez solicitó diez (10) días para alegar; se señaló un pretrial para el 20 de junio y el juicio en su fondo para el 28 de junio. Fue citado en corte abier-ta. Se le hicieron las advertencias de ley en cuanto a su no comparecencia al juicio, y el acusado manifestó haber enten-dido las mismas. Además, el tribunal declaró sin lugar una moción de excarcelación, al amparo de la Sec. 11, Art. II, de la Constitución, que prohíbe la “detención preventiva antes del juicio” en exceso de seis (6) meses.
En la conferencia preliminar no hubo acuerdo alguno entre su representante legal y el Ministerio Fiscal. Se reiteró el señalamiento para el 28 de junio. En este día, en presencia del acusado, abogado defensor y fiscal, el tribunal de instancia cumplió con un mandato de este foro —que mediante Senten-cia en el recurso 0-84-413 de 27 de junio— dispuso la inme-diata excarcelación de López Rodríguez por haber transcu-rrido seis (6) meses de prisión preventiva. No se fijó fecha del juicio, sino que se optó por hacerlo posteriormente. La defensa renunció expresamente a los términos de juicio rápido.
Subsiguientemente, la vista en su fondo se señaló para el 10 de septiembre de 1984. Fueron citados y comparecieron todos los testigos, menos el acusado. No pudo ser localizado ni citado personalmente. Su abogado asistió. Se señaló entonces para el 8 de octubre. En esta ocasión tampoco compareció. Se unió a autos un diligenciamiento negativo del alguacil Neri Casiano Bracero acreditativo de que: (1) el 3 de octubre —en unión al alguacil Félix Santana Feliú— se trasladó a San Ger-*526mán para citar al acusado a su dirección en el Bo. Duey Bajo; (2) se personó a dicho sitio y entrevistó a la madre del acu-sado, quien le indicó desconocer el paradero de su hijo, pues éste, después de haber salido en libertad, se marchó inmedia-tamente a la casa de su hermana Carmen María López en Caguas; (3) que dos semanas después esta hija Je informó que él había desaparecido y no sabía dónde estaba; (4) que no tenía noticias de él, y que en ocasiones anteriores había ido a trabajar a New Jersey y ella lo sabía después, pues nunca informaba de sus planes, y (5) que estaba completamente se-gura de que su hijo no se encontraba por el área de San Ger-mán, pues le temía a las represalias de la familia de la víc-tima. En esa ocasión los alguaciles también entrevistaron a dos hermanas del acusado, Sras. Candy y Jean López, quienes corroboraron la versión de la madre.
El tribunal otra vez señaló la vista para el 10 de octubre. Ordenó a los alguaciles que se trasladaran al Área Metropoli-tana a investigar. Así lo hicieron el 9 de octubre. Conforme sus gestiones localizaron la residencia de la hermana del acusado, Carmen María López, en la Urb. Las Cumbres. Ella no estaba. La residencia estaba cerrada. Los vecinos confirmaron que a principios de julio el acusado estuvo residiendo allí. Lo recono-cieron por una fotografía. No lo habían visto después. Los al-guaciles fueron al Presidio Estatal. El resultado fue negativo ya que en la oficina de records no apareció nadie ingresado con su nombre y datos personales. De ahí se personaron al lugar de trabajo de la hermana en Bayamón. Ella les confirmó que su hermano residió en su casa desde el 28 de junio hasta me-diados de julio en que se marchó. Al irse se llevó su ropa. Cree que tenía algún dinero.
Enterado de estas gestiones el tribunal señaló vista y citó la prueba para el 26 de diciembre de 1984. Otra vez el caso se suspendió para el 25 de marzo de 1985 consignando el foro de instancia que de no comparecer el acusado se celebraría el juicio en ausencia. En esta ocasión el tribunal inquirió infruc-*527tuosamente de los padres de López Rodríguez su paradero. Éstos informaron también desconocerlo. Ese día, luego de re-sumir para el récord los trámites habidos, dicho foro estimó que lo procedente era que el caso quedara fuera del calendario regular con seguimiento cada 60 días. Se basó en que no se había citado específicamente al acusado.
El 28 de mayo, el tribunal ordenó se ventilara el juicio en ausencia y señaló la vista para el 25 de junio de 1985. Ese día se transfirió para el 29 de julio. Por la incomparecencia del patólogo se suspendió para el día siguiente. Este día —30— finalmente comenzó, y se inició el proceso de desinsacular al jurado. El trámite se completó el 2 de agosto. El 6 de agosto el tribunal evaluó unos planteamientos de la defensa y los declaró sin lugar. El juicio comenzó el 7 y se ventiló durante los días 8, 9, 13, 14 y 15 en que finalizó con un veredicto de culpabilidad. El 19 de agosto se dictó sentencia de 99 y 50 años de reclusión, consecutivas entre sí. Se declaró prófugo de la justicia al con-victo López Rodríguez.
El 6 de septiembre, su representación legal apeló. Culmi-nados los trámites correspondientes, en su apelación discute los errores que a continuación analizamos.
H-i
El primero cuestiona la celebración del juicio y el dictar sentencia en ausencia del acusado sin jurisdicción. Se aduce violación del debido proceso de ley. No procede.
El examen de los autos originales refleja que el acusado siempre compareció asistido de abogado. Específicamente, en el acto de lectura de la acusación —conforme la minuta del 8 de junio de 1984— surge que el tribunal señaló el juicio para el 28 de junio de 1984 y fue citado en corte abierta. En aquel momento se le hicieron las advertencias de ley sobre el efecto que tendría de no comparecer al juicio y éste manifestó haber-las comprendido. En el ínterin, compareció personalmente a la conferencia preliminar pautada para el 20 de junio. También *528estuvo presente el 28 de junio. Sagazmente, al ser excarcelado en virtud de nuestra sentencia —según se deduce de la inves-tigación realizada por el tribunal— inmediatamente abandonó el hogar en que de manera permanente residía, y se trasladó temporeramente a Río Piedras, a casa de su hermana. Des-pués desapareció. Obviamente su propósito fue_ ocultarse para evitar así ser citado e impedir al tribunal continuar el pro-ceso. Han transcurrido más de tres (3) años del asesinato de Doña Monserrate Sanabria Vélez. Igual término próxima-mente se cumplirá desde que López Rodríguez a sabiendas se ocultó. Todavía no ha aparecido. En estas circunstancias, ¿puede legítimamente dudarse que su incomparecencia fue voluntaria e intencional? ¿Cuánto tiempo debe esperarse sin desprestigiarse el sistema de administración de justicia criminal ; sin que el tiempo afecte negativamente la efectividad y sinceridad de la prueba testifical disponible?
En el pasado, insistentemente hemos sostenido que el derecho a juicio rápido y “la pronta solución de casos no es interés exclusivo del acusado sino de toda la comunidad”. Pueblo v. Rivera Tirado, 117 D.P.R. 419, 431 (1986). Y en Pueblo v. Rivera Navarro, 113 D.P.R. 642, 646-647 (1982) dijimos:
Irónicamente, para algunos acusados el propiciar suspen-siones “adelanta” sus causas, pues contribuye al deterioro de la evidencia por la indisponibilidad de testigos —ausen-cia, desaparición o muerte— y pérdida de la memoria sobre hechos esenciales. Estudios en varias jurisdicciones demues-tran que, por regla general, no les interesa ventilar sus casos con prontitud. Puerto Rico no es la excepción. Esta actitud forma parte de la sicología, naturaleza y conducta humana inherentes a la dinámica procesal. Choca con el ideal cons-titucional de un “juicio rápido”. Al protagonista del esquema forense penal le resulta ventajoso controlar indirectamente el momento en que se ventile el caso en su fondo.
Repetimos, cada suspensión conlleva unos desembolsos que no sólo gravan la rama judicial, sino a los demás compo-*529nentes principales e incidentales del sistema: policía, fisca-les, asistencia legal y ciudadanía en general. Implica gastos relacionados con los trámites y documentos ordinarios, cita-ción, pago de dietas y otros. Los testigos experimentan gas-tos en transportación, pérdida de ingresos que no son com-pensables mediante las módicas dietas y sufren distintos tipos de inconveniencias. Sobre todo, afecta y debilita la confianza en la administración de la justicia y fomenta un sentido de injusticia, inseguridad e incertidumbre por la tardanza en la determinación final fáctica y jurídica de la controversia.
Afortunadamente las Reglas 58 (b) y 243 (a) de Procedimiento Criminal gobiernan esta situación y sabiamente proveen una solución. Respectivamente rezan: (4)
En el acto de lectura de acusación, el tribunal señalará la fecha para el juicio y apercibirá al acusado que de no com-parecer, podrá celebrarse el juicio en su ausencia, inclu-yendo la selección del jurado y todas las otras etapas hasta el veredicto o fallo y el pronunciamiento de la sentencia y que su incomparecencia voluntaria equivaldrá a una renun-cia a estar presente en estas etapas del proceso. (Énfasis suplido.)
Delitos graves. En todo proceso por delito grave (felony) el acusado deberá estar presente en el acto de la lectura de la acusación y en todas las etapas del juicio, incluyendo la constitución del jurado y la rendición del veredicto o fallo, y en el pronunciamiento de la sentencia. Si el acusado ha comparecido al acto de la lectura de la acusación, y ha-biendo sido advertido conforme a la Regla 58 y citado para *530juicio no se presentase, el tribunal luego de investigadas las causas, podrá celebrar el mismo en su ausencia hasta que recayere fallo o veredicto y el pronunciamiento de la sentencia, siempre que el acusado estuviese representado por abogado.
Si en cualquier etapa durante el juicio el acusado no re-gresare a sala para la continuación del mismo, el tribunal luego de investigadas las causas, podrá dictar mandamiento ordenando su arresto, pero en todo caso la ausencia volun-taria del acusado no impedirá que el juicio continúe hasta que se rinda el veredicto o el fallo y el pronunciamiento de la sentencia. (Énfasis suplido.)
A su amparo y trascendiendo su literalidad habíamos interpretado amplia e integralmente su alcance. Desde Pueblo v. Colón Colón, 105 D.P.R. 880, 886 (1977), sostuvimos que “[l]a Regla 243 exige que el tribunal antes de pro-ceder con el juicio ‘investigue’ la causa de la ausencia pero tal investigación previa no tiene ni la dimensión ni la formalidad que reclama el apelante. En este caso dicha determinación de presunta voluntariedad en la ausencia quedó cumplida una vez enterado el tribunal de las infructuosas gestiones del alguacil y del fiador por localizar en la jurisdicción al acusado desaparecido”. Y en Pueblo v. Ruiz Lebrón, 111 D.P.R. 435, 443-444 (1981), enfatizamos que “la renuncia a estar presente en el juicio ... se toma como tal si al comenzar el juicio, el acusado informado de los cargos en su contra por haber asistido al acto de lectura de la acusación, no comparece a tribunal. Pueblo v. Bussman, 108 D.P.R. 444 (1979) ”.
No puede prevalecer la tesis de que no procedía el juicio porque después de la vista de la lectura de acusación, no se le citó específicamente para una fecha. En las circunstancias peculiares del caso, su ausencia voluntaria inevitablemente derrota esa contención. Fue debidamente informado de los graves cargos que pesaban en su contra. Tenía abogado. Por derecho propio y a través de abogado dio todos los pasos y adoptó varias medidas demostrativas de un conocimiento *531cabal de sus derechos. En ningún momento estuvo en estado de indefensión. Su intencional desaparición debe estimarse como una renuncia a su derecho a estar presente en el juicio. Aunque de rango constitucional, ese derecho es renunciable. Pueblo v. Torres Nieves, 105 D.P.R. 340, 350 (1976). Lo con-trario implicaría dejar in extremis huérfano al interés pú-blico para ventilar las causas criminales. Recuérdese que en Pueblo v. Pedroza Muriel, 98 D.P.R. 34, 38 (1969), rechaza-mos esa posición, pues “los acusados estarían en libertad de obstruir la celebración de los juicios una vez comenzados éstos, ocultándose o haciendo imposible su localización”.
De prevalecer la interpretación propuesta, estaríamos anulando la intención legislativa plasmada en las Reglas 58(b) y 243(a) antes transcritas, afectando adversamente el prestigio y los postulados básicos en que se cimenta nuestro sistema de administrar justicia. No importa cuántas adver-tencias se hayan hecho a un acusado de su derecho a compare-cer y estar presente en el juicio; que se le haya designado abo-gado; que se haya cumplido con el acto de la lectura de la acu-sación y señalado .la vista, si subsiguientemente ésta se sus-pende, y después no puede citársele, ¿significará que éste im-punemente puede entonces ocultarse, para evitar ser final-mente citado y juzgado, interrumpiendo así la continuación del proceso?
Uno de los ingredientes en que de ordinario se asienta toda la norma jurídica es el de las probabilidades. Y en materia de hermenéutica, la regla de que el sentido común está inmerso en toda interpretación. Presumiblemente todo acusado en libertad controla sus movimientos fuera de los tribunales. Como tal, puede adoptar el curso de acción que estime más conveniente a su defensa. Lógicamente ello no es licencia para tomar ventajas, violar y obstaculizar impunemente la eficaz administración de la justicia e ignorar y desatenderse el tribunal que va a juzgarle. Lo contrario es un contrasentido que derrotaría los mejores fines de la justicia y proyectaría *532una imagen de incertidumbre e impotencia. El debido proceso de ley no se apuntala en dejar al capricho de los acusados cuándo se ventilarán los casos.
Aquí no se cuestiona el derecho a estar presente. Más bien examinamos si la conducta del acusado López Rodríguez es indicativa de un rechazo y renuncia a ese derecho. ¿Qué jus-tificación existe para que el proceso sea paralizado —sin con-secuencias— por ocultarse una vez advertido de la acusación y de que se le podía juzgar en ausencia?
Brewer v. Raines, 670 F.2d 117, 118-119 (1982), compen-dia elocuentemente la respuesta e interpretación que debe pre-valecer :
Es correcto que uno de los derechos más básicos de los garantizados por la cláusula de confrontación es la del acusado estar presente en toda etapa del juicio. Lewis v. United States, 146 U.S. 370, 13 S.Ct. 136, 36 L.Ed. 1011 (1892). Sin embargo, es igualmente cierto que ese derecho es renunciable. La noción de que un juicio no procede en ausencia de un acusado, ha sido expresamente rechazada. Illinois v. Allen, 397 U.S. 337, 90 S.Ct. 1057. 25 L.Ed. 353 (1970); Snyder v. Masachussetts, 291 U.S. 97, 54 S.Ct. 330, 78 L.Ed., 674 (1934); Díaz v. United States, 223 U.S. 442, 32 S.Ct. 250, 56 L.Ed. 500 (1912).
La discusión de la Corte Suprema en Díaz es aquí espe-cialmente apropiada. La Corte, citó con aprobación de Falk v. United States, 15 App.DC. 446, apelación desestimada 180 U.S. 636, 24 S.Ct. 922, 45 L.Ed. 709 (1901). En Falk el acusado estaba presente cuando comenzó el juicio, pero huyó de la jurisdicción durante la presentación del caso por el gobierno. El juicio concluyó en ausencia y el acusado fue convicto. Al confirmar la convicción, la Corte de apelacio-nes dijo:
“No nos parece compatible con los dictados del sentido común que una persona acusada, libre bajo fianza, pueda desligarse de las cortes e interrumpir un juicio comen-zado. El resultado práctico de esa proposición, de acep-tarse en derecho, sería evitar cualquier juicio cuando así lo desea la persona acusada. Ello sería una burla a la *533justicia que no se puede tolerar; y no es requerida ni se justifica en atención a la libertad personal.
“El asunto es uno de amplia política pública. Si un acusado de un crimen, sometido a un juicio y protegido con todas las garantías con que la humanidad celosa-mente al presente ha rodeado el derecho penal, puede impunemente desafiar los procesos legales, paralizar los procedimientos ante las cortes y jurados y convertirlos en una solemne farsa, y en última instancia, obligar a la sociedad, para su propia seguridad, restringir la opera-ción del principio de libertad personal. Ni en casos crimi-nales ni civiles la ley permite a una persona tomar ven-tajas de su propio agravio. Y precisamente esto sería lo que pasaría si le permitiésemos escapar de la cárcel, o evadirse de la jurisdicción mientras está libre bajo fianza, pendiente un juicio ante jurado y que ello operara como un escudo. 223 U.S. 457-58, 32 S.Ct. 254-255.”
Suscribimos estas preocupaciones finamente articuladas. Un acusado, que con conocimiento, inteligente y voluntaria-mente se ausenta de su juicio, renuncia al derecho de con-frontación de la Sexta Enmienda. Y no debe haber malos entendidos. Nada en Díaz sugiere que esa ausencia volun-taria debe ocurrir después que el juicio haya comenzado para que opere la renuncia. Simplemente esa fue la situa-ción en que allí surgió el asunto. Una corte no está impe-dida de celebrar un juicio si el acusado voluntariamente renuncia a estar presente antes de comenzar el juicio. (Tra-ducción y énfasis nuestros.)
Con igual pragmatismo judicial y sentido, común en Márquez Quiñones v. Tribunal de Distrito, 105 D.P.R. 203, 207 (1976), establecimos el principio —en protección del derecho constitucional a un juicio rápido — , en todas las etapas del procedimiento, un “acusado viene obligado a informar al tribunal su cambio de domicilio, para que puedan cumplimentarse en tiempo las citaciones a él dirigidas. Si se ausenta de la dirección residencial por él informada, sin notificar el cam-bio de dirección, su conducta no es menos que una renuncia a los términos que en la Regla 64 de Procedimiento Criminal *534implementan la garantía constitucional de un juicio rápido”. Análogo razonamiento y justificación se impone en cuanto a este deber para lograr la presencia del acusado en todas las etapas del proceso, una vez advertido de la naturaleza y gravedad de los cargos y de su deber de comparecer, so pena de ventilarse en su ausencia el juicio. (5)
En resumen, en el caso de autos se cumplieron sustancialmente los requisitos procesales. A López Rodríguez, en el acto de lectura de acusación el tribunal le señaló la fecha de 28 de junio de 1984 para el juicio; le apercibió de que su ausencia equivaldría a una renuncia a estar presente en toda otra etapa, y finalmente se investigaron plena y satisfactoriamente las razones de su ausencia. Pueblo v. Lourido Pérez, 115 D.P.R. 798 (1984). “Esta información era suficiente para derivar una renuncia al derecho a estar presente. [Su] fracaso a conocer las fechas en que continuaría el proceso, y la de su sentencia, es atribuible directamente a su omisión de mantener contacto con el tribunal y su abogado.” (Traducción nuestra.) Brewer v. Raines, supra, pág. 119.
H-i
El segundo error impugna la admisibilidad de la confesión escrita del acusado prestada al fiscal Zambrana Grana. Se aduce que fue involuntaria “por no haber sido prestada cons-ciente e inteligentemente”.
Según hemos relacionado, la prueba reveló y así lo enten-dió preliminarmente el tribunal, que la confesión era válida y admisible. Sobre este extremo declararon la taquígrafa Leda Almodovar Almodovar y el fiscal Zambrana Grana. Luego, so-metido el asunto al jurado, éste le dio entero crédito a ambos *535testigos. El fiscal Zambrana Grana rigurosamente le hizo todas las advertencias de ley. El acusado indicó comprenderlas. Ad-viértase que ésta era la segunda vez que le hacían tales adver-tencias. Sus familiares inmediatos —padres y hermanos— cooperaron, en la investigación y mantuvieron contacto con el acusado. Incluso se le preguntó si quería que estuviera un her-mano presente y éste rehusó.
No obstante, se argumenta que dicha declaración era inad-misible pues siendo analfabeto y de pocas luces intelectuales, no podía renunciar válidamente a sus derechos constituciona-les. Además, se sostiene que debieron explicarse con ejemplos y ampliarse más detalladamente las advertencias. Se enfatiza que el fiscal Zambrana Grana específicamente no le informó que “con su declaración podía ser juzgado por violación y ase-sinato”. (E.N.P., pág. 17.) El señalamiento es inmeritorio. Veamos.
Primeramente es importante despejar toda confusión al respecto. Analfabetismo no es sinónimo de incapacidad mental, como tampoco es condición que impida el ejercicio o la renuncia válida de importantes derechos constitucionales. De hecho, nuestra Constitución rechaza esa noción en la See. 4, Art. VI, in fine, al reconocer que “[n]adie será privado del derecho al voto por no saber leer o escribir”. Y en una actividad tan importante como la de manejar automóviles, la Ley Núm. 77 de 20 de junio de 1974 (9 L.P.R.A. sec. 653(e)) autoriza la expedición de licencia de conducir —previo a tener una licencia de aprendizaje y someterse a un examen oral y práctico— a personas analfabetas.
Segundo, todos los indicadores evidenciarios y objetivos en la prueba son contrarios a la tesis de que el acusado fuera un incapacitado o no pudiera comprender la consecuencia de sus actos. La declaración ante el fiscal Zambrana Grana fue pres-tada el 8 de diciembre de 1983. Desde ese instante se pudo constatar su discernimiento y aptitud. Dicho funcionario, aun-*536que brevemente —antes de interrogar— lo examinó y acre-ditó su capacidad general para entender sus derechos. Escasa-mente dos meses después, López Rodríguez fue examinado y evaluado por un psiquiatra. Según hemos relatado, en el in-forme rendido sobre procesabilidad se expuso que mental-mente estaba capacitado, esto es, en contacto con la realidad, de pensamiento organizado, podía narrar hechos clara, cohe-rente y lógicamente, orientado en su persona, espacio y tiempo y de memoria adecuada. Además, se demostró que conocía la acusación, los hechos que la motivaron, sus consecuencias y el proceso. Ni éste ni su abogado cuestionaron la validez de estas conclusiones.
Tercero, tampoco debe haber dudas de que adecuadamente fue informado de sus derechos en el lenguaje acostumbrado, sencillo y comprensible, aun para una persona de escasa pre-paración formal educativa. Que el fiscal Zambrana Grana no le proveyera ejemplos o no usara el lenguaje exacto de que “con su declaración podía ser juzgado por violación y asesi-nato”, no anula la eficacia y suficiencia de tales advertencias. Las advertencias brindadas y el lenguaje usado por el fiscal son suficientes. Del propio texto de la declaración jurada surge cabalmente que López Rodríguez sabía que era investigado por el asesinato y violación de doña Monserrate y que él era sos-pechoso del crimen. Del examen integral de todas las adver-tencias —en particular del apercibimiento específico del fiscal de que estaba “investigando la muerte de Doña Monserrate”, y que él “era el sospechoso en este caso”— aflora que se le co-municó adecuadamente y mediante lenguaje común, de fácil captación, el mensaje en que se pretende asentar este error.
El Tribunal Supremo federal ha rechazado planteamientos análogos. Ha resuelto que las advertencias no tienen que seguir el lenguaje exacto de Miranda v. Arizona, 384 U.S. 436 (1966), a modo de hechizo talismático (talismatic incantation). California v. Prysock, 453 U.S. 355 (1981). La *537doctrina no requiere esa rigidez. Más aún, si a un acusado “se le ha dicho la sustancia de sus derechos constitucionales, no es fatal la omisión de palabras irrelevantes o sin sustancia inde-pendiente”. (Traducción nuestra.) United States v. Noti, 731 F.2d 610, 614-615 (1984). Como recientemente dijo el más alto foro federal: “Hemos sostenido que una renuncia válida no requiere que un individuo sea informado de toda informa-ción ‘provechosa’ para hacer su decisión o toda información que pudiera . . . afectar su decisión de confesar.” (Traducción nuestra.) Colorado v. Leroy, 55 L.W. 4162, 4165 (1987). Y en Moran v. Burbine, 54 L.W. 4265, 4267 (1986): “Sin duda que esa información adicional pudo serle útil al acusado; inclusive pudo haber afectado su decisión de confesar. Pero nunca he-mos leído la Constitución para requerir que la policía [o fiscal] suministre a un sospechoso un flujo de información que le ayude a calibrar su propio interés en decidir si habla o se man-tiene en sus derechos.” (Traducción nuestra.)
Cuarto, en Pueblo v. Guadalupe Rosa, 94 D.P.R. 190, 194-195 (1967), estimamos suficientes unas advertencias como las del caso de autos. Igualmente aquí, en verdad y como cuestión de realidad, la confesión quedó rodeada de todas dichas garantías. Como consecuencia, esa confesión voluntariamente hecha por el acusado, con conocimiento pleno de todos sus derechos constitucionales, era admisible. Véase Pueblo v. Alcalá Fernández, 109 D.P.R. 326, 333 (1980).
Y quinto, ninguno de los testigos arrojaron dudas sobre la voluntariedad y circunstancias normales en que se produjo la confesión. No hay la más mínima prueba de amenaza física o violencia. Tampoco que estuviera bajo los efectos del cansan-cio, que fuera privado de sueño o que se le negara agua o co-mida. Martin v. Wainwright, 770 F.2d 918 (1985). No se le expuso a un interrogatorio prolongado ni se le hicieron prome-sas de beneficios. Estuvo en contacto con sus familiares más próximos.
*538En resumen, la actuación del fiscal Zambrana Grana fue correcta. Advirtió adecuadamente al acusado —luego de apercibirle que era sospechoso y que estaba siendo investigado con relación al crimen de la occisa Monserrate Sanabria Vélez— sobre sus derechos constitucionales a mantenerse en silencio, no incriminarse y a tener allí asistencia de abogado según las normas establecidas en Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), a tono con Escobedo v. Illinois, 378 U.S. 478 (1964). Le informó además que de no tener abogado o dinero para pagarlo, el Estado se lo proveería. Véase Pueblo v. De Jesús Cabrera, 94 D.P.R. 450 (1967). También a estar acompañado de un familiar, en particular, su hermano Jorge L. López.
Los autos y prueba revelan que la renuncia del apelante a los derechos que la ley le concede fue inteligente y volunta-ria. No se cuestiona persuasivamente su voluntariedad. No se argumenta, como tampoco sugiere la existencia de malicia, coacción física o mental, intimidación, engaño o que mediaran promesas. Hemos visto cómo la involuntariedad se predica en el supuesto, no demostrado, de “no haber sido prestada cons-ciente e inteligentemente”. Respecto a la consciencia e inteli-gencia de la renuncia, una simple lectura de la declaración jurada en cuestión —unido a su conducta antes y después del asesinato, según descrita por los testigos— nos convence de que tenía, aun sin saber leer y escribir, la capacidad necesaria para entender el alcance pleno de las advertencias, y su signi-ficado y probables consecuencias de su confesión. El que las advertencias no fuesen ejemplarizadas o explicadas más am-pliamente, no ha causado lesión constitucional.
Recientemente, el Tribunal Supremo federal, en Colorado v. Leroy, supra, págs. 4164-4165, precisó así su alcance contemporáneo:
La Quinta Enmienda de la Constitución de los Estados Unidos dispone que ninguna persona “será compelida en *539ningún caso criminal a declarar contra sí mismo”. Este pri-vilegio “es enteramente aplicable a un período de interro-gatorio bajo custodia”. Miranda v. Arizona, 384 U.S. 460-461. En Miranda, la Corte concluyó que “sin garantías apropiadas el proceso de interrogatorio a personas sospe-chosas o acusadas de un crimen en custodia inherentemente conlleva presiones que compelen y actúan para minar la voluntad del individuo a resistir y le obligan a hablar allí donde de otro modo libremente no lo hubiese hecho”. Id., 467. De conformidad, la Corte formuló, al presente cono-cidas, “salvaguardas efectivas procesales para asegurar el privilegio contra la autoincriminación”. Id., 444. El objetivo fundamental de la Corte al diseñar las advertencias de Miranda fue “asegurar al individuo que el derecho a escoger entre el silencio o el hablar se mantuviera sin trabas a través de interrogatorios”. Id., 469.
Consistente con este propósito, un sospechoso puede re-nunciar a su privilegio de la Quinta Enmienda, “si la re-nuncia es voluntaria consciente e inteligente”. Id., 444. . . . La encuesta de si la renuncia es obligada “tiene dos dimen-siones distintas”. Moran v. Burbine, 475 U.S. — (1986) [54 L.W. 4265]:
“Primero, el abandono del derecho debe haber sido voluntario en el sentido de que sea producto de una elec-ción libre y deliberada en vez de la intimidación, coacción o engaño. Segundo, la renuncia debe hacerse con pleno conocimiento no sólo del derecho abandonado sino de las consecuencias de esa decisión. Sólo si de la ‘totalidad de las circunstancias que rodearon el interrogatorio’ revela ambos, decisión libre y nivel de comprensión, puede apro-piadamente la Corte concluir que los derechos de Miranda han sido renunciados. Ibid, (citando Fare v. Michael C., 442 U.S. 707, 725 (1979)).”
No existe duda que aquí la decisión ... de renunciar su privilegio a la Quinta Enmienda fue voluntaria. No alega “coacción en la confesión por violencia física u otro medio deliberadamente calculado para romper [su] voluntad”, Oregon v. Elstad, 470 U.S. 298, 312 (1985), y la corte de ins-tancia no encontró ninguno. Su alegación que la policía falló en suministrarle cierta información no está relacionada *540con los indicadores tradicionales de la coacción: “la duración y condiciones de la detención . . . , la actitud manifestada de la policía hacia él, su estado físico y mental y las diversas presiones que minan o sostienen su poder de resistencia y autocontrol”. Culombe v. Connecticut, 367 U.S. 568, 602 (1961) (opinión del Juez Frankfurter). Exí ausencia de evi-dencia de que ... la “voluntad . . . fue avasallada y debido a conducta coercitiva policiaca su capacidad para auto-determinación menoscabada críticamente”, ibid.; véase Colorado v. Connelly, 479 U.S. —, — (1986), su renuncia al privilegio de la Quinta Enmienda fue voluntaria bajo la decisión de esta Corte en Miranda.
Tampoco existe duda que [esa] renuncia fue inteligente y concientemente hecha, esto es, que entendió que tenía el de-recho a mantener silencio y que cualquier cosa que dijera podía usarse como evidencia en su contra. La Constitución no requiere que un sospechoso de un crimen conozca y en-tienda todas las consecuencias posibles de una renuncia al privilegio de la Quinta Enmienda. Moran v. Burbine, supra; Oregon v. Elstad, supra, págs. 316-317. (Traducción nues-tra.)
El error no fue cometido. (6)
*541> I — I
Finalmente, en el último señalamiento se objeta la admi-sión de la ropa que usó López Rodríguez al cometer el crimen y unas prendas personales de la víctima doña Monserrate. Se *542argumenta que “no se estableció la cadena de evidencia”. Ade-más se cuestiona la presentación en evidencia de las fotogra-fías como “grotescas que incidieron negativamente en el ánimo del jurado”.
En ninguna de sus vertientes el señalamiento procede. Varios testigos de cargo, sin albergar dudas, declararon sobre el carácter legítimo de la ropa. Incluso los padres y una her-mana del acusado así lo atestaron. Sus prendas de vestir fue-ron entregadas por un familiar al agente Santos González. Éste las identificó. En cuanto a las de la occisa Sanabria Vé-lez, sus pertenencias personales también fueron debidamente identificadas.
Adviértase que no estamos ante material evidenciario susceptible de variar o sufrir deterioro sustancial. Tal peligro no existió en el caso que nos ocupa. Tampoco se nos ha demos-trado. Pueblo v. Bianchi Álvarez, 117 D.P.R. 484 (1986).
*543Respecto a las fotografías, no podemos atribuirle al jurado una sensibilidad extrema. Pueblo v. Rivera Romero, 83 D.P.R. 471, 483 (1961). Hay crímenes, como el de autos, que por su naturaleza, exigen que sus características y consecuencias sean presentadas ante el jurado. Máxime cuando la prueba es circunstancial. De lo contrario, sería imposible juzgarlos adecuadamente sin ese contacto. El mero hecho de que una fotografía pueda impresionar desfavorablemente al jurado no justifica su exclusión. Pueblo v. Zayas Ortiz, 65 D.P.R. 538, 541 (1946); Pueblo v. Rivera, 69 D.P.R. 538, 541 (1949). Después de todo, a este cuerpo le corresponde conocer todo lo relacionado con la causa que juzga, de forma tal que pueda estar en mejor condición de rendir un veredicto informado y justo. Pueblo v. Rivera Romero, supra.
En conclusión, el error no fue cometido. Conforme los pronunciamientos en Pueblo v. Ortiz Rodríguez, 103 D.P.R. 368, 372 (1975), las fotografías fueron correctamente admitidas para ilustrar hechos esenciales sobre los cuales habían declarado los testigos, Pueblo v. Torres, 75 D.P.R. 231, 235 (1953); para demostrar las lesiones producidas, Pueblo v. Pacheco Stevenson, 83 D.P.R. 842, 848 (1961), y para corroborar el testimonio de algunos testigos, Pueblo v. Rodríguez Colón, 95 D.P.R. 614, 617-618 (1967). En resumen, eran admisibles por versar sobre innumerables hechos pertinentes sobre los cuales varios testigos oralmente atestaron. Pueblo v. Márquez, 67 D.P.R. 326, 335 (1947).
A través del proceso, al acusado López Rodríguez se le han concedido y reconocido todos los derechos constitucionales y legales a que es acreedor. Reconocerle más sería una adjudi-cación injusta que —a tenor de la Asamblea Constituyente— no conjuga con mesura los derechos individuales y compro-mete peligrosamente los derechos y bienestar de la comunidad.

Deberá dictarse sentencia confirmatoria.

*544El Juez Asociado Señor Rebollo López emitió opinión disi-dente. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton disienten y se unen al Juez Asociado Señor Rebollo López únicamente en cuanto a lo ex-presado en la Parte II de su opinión disidente.

 Está basada en un análisis detenido, cuidadoso y crítico de los autos originales, la prueba testifical y documental desfilada por el Ministerio Fiscal.
La veracidad de esta prueba no se cuestiona convincentemente. Aunque de .carácter circunstancial es suficiente en derecho para sostener las convic-ciones pues “es intrínsecamente igual que la evidencia directa”. Pueblo v. Ortiz Martínez, 116 D.P.R. 189 (1985).
Los testigos de cargo fueron Ramón Collazo Ramos, el patólogo Rafael Criado, Wanda Olán Aviles, Pedro Martínez Rodríguez, Rosa J. López Rodríguez, Luz María Rodríguez, Higinio Sepúlveda López, Rafael Ramos López, el policía Oscar Ramos Camacho, el agente Daniel Martínez Pabón, Leda Almodovar Almodovar, el fiscal Jaime L. Zambrana Grana y los agen-tes Ramón Cardona Saltares y Santos González Rivera.


 Según el testimonio de su madre Luz María Rodríguez, estudió hasta primer grado (E.N.P., pág. 9); según su hermana Rosa J. López Rodríguez hasta tercero (E.N.P., pág. 8). La Evaluación Siquiátrica —fundada en información por él brindada— consigna: “Escolaridad: tercer grado de escuela elemental.”


E1 Protocolo de Autopsia reveló, en síntesis, los siguientes diagnós-ticos anatómicos: asfixia por sofocación; asfixia por estrangulación manual; *523fractura del hueso hioides; fractura del cartílago tiroides y aritenoides iz-quierdo de la laringe; petequias anóxicas asfícticas a nivel de ambos globos oculares y ambas mucosas palpebrales; laceraciones de las mucosas labiales; hematoma a nivel de la región frontal derecha y párpados derechos [sic]; abrasiones superficiales con incrustado de material extraño a nivel de la es-palda; y laceración del recto y hemorragia perianal.


E1 lenguaje actual de ambas reglas responde a las enmiendas intro-ducidas por la Ley Núm. 138 de 23 de julio de 1974 —a tono con una de las recomendaciones del Informe de la Comisión para el Estudio de la Policía del Consejo sobre la Reforma de la Justicia, diciembre de 1974, págs. 174-185. Su propósito es desalentar la práctica de algunos acusados evadir volun-tariamente su responsabilidad con los tribunales de justicia, imprimirle ra-pidez a los procedimientos, evitar suspensiones indebidas, que la ciudadanía pierda fe en el sistema y que el “transcurso del tiempo favorezca a los acu-sados”. íd., pág. 175.


 Desde que prestó su declaración jurada, en las denuncias y acusa-ción, siempre se hizo constar la dirección de Bo. Duey Bajo, Parcelas Carolina, Núm. 6, San Germán, Puerto Rico. La prueba de cargo, incluso el testimonio de sus familiares inmediatos así plenamente lo confirma.


Aun bajo la hipótesis errónea de que no debió admitirse esa confe-sión ■ — y en vista de que según la prueba antes detallada de carácter circuns-tancial e inferencias lógicas y razonables concluyentemente se demostró más allá de duda razonable que él fue el autor del crimen— pues, sin contradic-ciones de ningún tipo todos los testigos, incluyendo sus familiares inmedia-tos, produjeron los datos que evaluados, integral y desapasionadamente, apuntan hacia esa sola conclusión, quaere, si por ser la confesión acumula-tiva, su exclusión hubiese variado el veredicto y el error cometido no perju-dicial más allá de duda razonable. Veamos.
En nuestra jurisdicción la Regla 4 de Evidencia regula la situación sobre los efectos de evidencia erróneamente admitida. Reza:
“No se dejará sin efecto una determinación de admisión de evidencia ni se revocará sentencia o decisión alguna por motivo de admisión errónea de evidencia a menos que:
“(1) La evidencia fue erróneamente admitida a pesar de la oportuna y correcta objeción de la parte perjudicada por la admisión, y
“(2) El tribunal que considera el efecto de la admisión errónea en-tiende que ésta fue factor decisivo o sustancial en la sentencia o decisión cuya revocación se solicita.”
*541Esta regla recoge la norma judicial del “error judicial” expuesta en Pueblo v. De Jesús, 70 D.P.R. 37 (1949). Rechaza, como método adjudica-tivo, el automatismo revocatorio por errores evidenciarlos. Su aplicación precisa que se admita erróneamente la evidencia, sobre la oportuna objeción y el fundamento correcto de la parte perjudicada. En el caso de autos se cumplió adecuadamente el primer requisito. Nos tocaría, como tribunal ape-lativo, evaluar si concurre el segundo, a saber, si en efecto, esa errónea ad-misión fue factor decisivo o sustancial en el veredicto de culpabilidad ren-dido por el jurado.
La casuística y glosa distingue entre error no perjudicial y el error cons-titucional. E. L. Chiesa, Práctica Procesal Puertorriqueña, San Juan, Pubs. J.T.S., 1985, Evidencia — Vol. I, págs. 9-10. Bajo esta última clasificación, la cuestión implica examinar la magnitud y consecuencias del error, en vista de su linaje constitucional.
Es ilustrativa y persuasiva la reacción judicial iniciada en Chapman v. California, 386 U.S. 18 (1967). Allí el Tribunal Supremo federal rechazó la idea de que todo comentario al silencio del acusado —sin tomar en cuenta los hechos y circunstancias del caso — • conllevaba revocar la sentencia. Elaboró la fórmula de que antes de un “error constitucional” poder ser considerado no perjudicial, el tribunal debe así convencerse “más allá de duda razonable”. Dicho foro basó su decisión en la existencia de legislación federal y estatal, que como materia universal de derecho probatorio, regula el extremo relativo a los errores no perjudiciales cometidos en los juicios. Bajo ese postulado hizo los siguientes pronunciamientos:
“Ninguna de estas reglas, de su letra distingue entre errores constitu-cionales federales y errores de ley estatal o estatutos y reglas federales. Todas estas reglas, estatales o federales, sirven un propósito muy útil en cuanto impiden anular condenas debido a pequeños errores o defectos que tendrían poca, si alguna probabilidad de haber cambiado el resultado del juicio. Podrían haber algunos errores constitucionales que, para establecer un caso en particular, son tan poco importantes e insignificantes que, de acuerdo a la Constitución federal, podrían considerarse inofensivos y no re-querirían la revocación automática de la condena.” Pág. 22.
Entre los distintos derechos susceptibles de este análisis, el Tribunal Supremo, por voz mayoritaria del Juez Douglas, en Harrington v. California, 395 U.S. 250 (1969), amplió la norma para cubrir confesiones errónea-mente admitidas. Expuso:
“Se argumenta que debemos revocar si podemos imaginarnos que un solo jurado cuya mente pudo hacerse a base de las confesiones, de otro modo pudo haber tenido dudas y no haberse convencido. Nosotros, claro está, no conocemos a los jurados que intervinieron. Nuestro juicio debe estar basado *542en la lectura propia del récord y en lo que nos parece que probablemente fue el impacto de dos confesiones en las mentes de jurados razonables.
“No nos apartamos de Chapman, ni por inferencia lo diluimos. Lo rea-firmamos. No sugerimos que, si toda evidencia relacionada con todos los in-gredientes del crimen es frágil, el uso de evidencia acumulativa, aun cuando sea manchada, es un error no perjudicial.”
La más reciente adhesión a esta expresión es Martin v. Wainwright, 770 F.2d 918, 932 (limo Cir. 1985).
Este enfoque se ha expandido para cubrir errores relativos a violacio-nes de las advertencias de Miranda v. Arizona, 384 U.S. 436 (1966). Las mismas “[pjueden ser considerados errores no perjudiciales”. Germany v. Estelle, 639 F.2d 1301, 1303 (1981); United States v. Steward, 576 F.2d 5055 (1978); United States v. Savell, 546 F.2d 43, 46 (1977); Harryman v. Estelle, 616 F.2d 870 (1980); United States v. Sánchez, 422 F.2d 1198 (1970); United States v. Richards, 430 F.2d 1240 (1970); People v. Doherty, 429 P.2d 177 (1967); United States v. Jackson, 429 F.2d 1368 (1970).
United States v. Hasting, 461 U.S. 499, 508-509 (1983), reiteró que las cortes de apelaciones federales no pueden “ignorar el análisis de error no perjudicial de Chapman”. Nuevamente se dijo:
“Al resolver que en ciertas circunstancias la regla del error no per-judicial rige aun ante violaciones constitucionales, [esta] corte ha recono-cido que, en vista de las numerosas garantías provistas para asegurar un juicio justo, y tomando en consideración la realidad de la falibilidad humana de los participantes, no puede haber, como tal, un juicio perfecto, libre de error, y que la Constitución no garantiza tal juicio.”